            Case 1:19-cv-00214-AJ Document 19 Filed 02/14/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE


Jennifer Artesi                                     )
                                                    )
v.                                                  )        Civil Action No.: 1:19-CV-00214-AJ
                                                    )
DeMoulas Super Markets, Inc. d/b/a                  )
Market Basket, and                                  )
Dennis Labatte                                      )


            JOINT ASSENTED-TO MOTION FOR MISCELLANEOUS RELIEF


        NOW COME the PARTIES, by and through their attorneys and submit this Joint

Assented-to Motion for miscellaneous relief and to extend certain deadlines, without altering the

existing trial date. In support of their Motion, the Parties state as follows:

        1. Discovery was scheduled to close on February 1, 2020 pursuant to the Court’s

             modification of the joint discovery plan.

        2. Plaintiff was deposed on November 7, 2019.

        3. Summary judgment motions were due prior to the close of discovery and were filed

             by the Defendants on December 30, 2019. 1

        4. Plaintiffs filed their objection to the motion on February 10, 2020 (by extension

             requested and granted).

        5. Defendants’ reply brief is therefore due February 18, 2020 and Plaintiff’s surreply

             will be due on or before February 23, 2020 (or by February 24th due to the Sunday

             filing deadline).



1
  The original due date per court order was December 23, 2019. Defendants filed for and were granted an extension
to file on December 30, 2019 due to the need for the deposition transcript of the Plaintiff.

                                                        1
             Case 1:19-cv-00214-AJ Document 19 Filed 02/14/20 Page 2 of 4



         6. Depositions of the Defendants were requested in January 2020. Although requested

             before the close of discovery, due to both counsel’s schedule (as well as the number

             of witnesses requested--9), the dates for Defendants’ witnesses’ depositions could not

             be scheduled until February 24th and 25th, 2020. Eight are currently scheduled. One

             witness could not be scheduled due to the fact that he is believed to currently reside

             out of state and may need to be deposed via video.

         7. The parties therefore require slight modifications to the discovery plan as well as the

             deadlines for reply and surreply briefs.

         8. The parties respectfully request that the Court grant the following:

                  •   Extend the time for Defendants to file their reply brief by three days from

                      February 18, 2020 to February 21, 2020; and

                  •   Extend the time for Plaintiff to file her surreply brief from February 23, 2020

                      to March 2, 2020 (a date after the depositions of Defendants’ witnesses); and

                  •   Permit the parties to take the depositions of the Defendants’ witnesses on

                      February 24 and 25, 2020 as currently scheduled which is outside the existing

                      discovery deadline of February 1, 2020; 2 and

                  •   Permit the Plaintiff to take one additional deposition of a defense witness

                      who, while originally requested to be deposed with the eight currently

                      scheduled, due to current residence may need to be scheduled by video.

         9. These requested extensions/modifications will not affect the trial date; nor is

             modification of the trial date sought in this motion.



2
 Counsel did not think that a new Civil Form 3 would be required with this motion as they are not seeking to
enlarge the discovery date; rather only to take certain depositions beyond the close of discovery which they are
agreeable to doing. Should the Court require a new Civil Form 3, counsel will promptly file same.

                                                          2
            Case 1:19-cv-00214-AJ Document 19 Filed 02/14/20 Page 3 of 4



       10. Both counsel have conferred and are jointly requesting the relief requested in this

            motion.

       11. A memo of law is not required as the Court has the discretion to grant the relief

            requested.

       WHEREFORE, the Parties respectfully requests that the Honorable Court:

       A.      Issue an order granting the request set forth in Paragraph 8 above; and

       B.      Grant such other and further relief as this Court deems just and equitable.



                                     Respectfully submitted,

                                     DeMoulas Super Markets, Inc.
                                     and
                                     Dennis Labatte

                                     By their Attorneys,
                                     MAGGIOTTO, FRIEDMAN, FEENEY & FRAAS, PLLC



Dated: February 14, 2020               By:    _/s/ Dona Feeney___________________.
                                             Dona Feeney, Esq. (N.H. Bar #12854)
                                             58 Pleasant Street
                                             Concord, NH 03301
                                             (603) 232-5469 or 225-5152
                                             dfeeney@mffflaw.com




                                CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing has been served through the court’s ECF

filing system on Leslie H. Johnson, Esq.




                                                3
Case 1:19-cv-00214-AJ Document 19 Filed 02/14/20 Page 4 of 4



                                 __/s/ Dona Feeney_________________
                                 Dona Feeney, Esq.




                             4
